Title: To Thomas Jefferson from James Monroe, 16 June 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle June 16. 1798.
          
          The last communication of our Envoys was the last from you. By it nothing is more obvious than that France intends not to make war on us, so that our admn. has the merit exclusively of precipitating us into that state; if it exists, or takes place hereafter, of wh. there can be little doubt, if there is any of its existence, at the present time. France has been roused agnst us by the admn., who have never lost a moment to keep her resentment at the height, by multiplying the causes of irritation daily, for otherwise the contempt she naturally has for the admn. & respect she naturally has for the nation, wod. wear it away & leave us in peace. But since the late acts of Congress the appeal is to another tribunal. The triumph of the admn. in the representative branch, cuts asunder the only remaining link between the two nations, & gives to the American people war wh. with the admn. they now invite. we are of course thrown upon Engld. as a subaltern dependant power. If she prevails we follow her, for sometime at least, as a feeble contemptible satellite: unless indeed the discovery of other views in the admn., than the mass of those who support its measures believe it has, shod. separate that mass from the admn. & give a new spring to republican councils: admitting that the American people are the people they were 20. years ago. And if France prevails we are then to experience that fate wh. she will prescribe. and what that will be it is very difficult to say. I believe it will be admitted there is not a noble sentiment in her councils to wh.  we can appeal. Still if we wod. skulk off with the same ignominy we have borne, thro’ the whole of the war, tis posible we might escape a terrible scourging. For that state, I think the former admn. wod. be disposed so to do, declaring at the same time, it meant nothing by the late acts beyond the limits of the strictest neutrality. But our present Viceroy wod. I think even in that state be for fighting, to make the last effort in favor of his book that the state of the world wod. admit of, in the hope also of displaying himself to the same advantage in the field as a soldier, as he thinks he has done as a man of science in the republick of letters. It is really an astonishing spectacle to behold such a nation as this is, containing so many enlightened men, such a virtuous & intelligent yeomanry, such an active and grasping body of merchants, dandled about agnst the obvious interest & principles of every class, as it were by an old woman! But such is the state of things that the infatuation or disorder of the nation must be managed with skill & gently, or it will grow worse & become incurable. And I am very much inclined to think that the patient must find out his own disorder, if not by himself, yet that he must think so: that the phisician must not appear, or if at all by no means as a prominent character.
          With respect to myself I am inclined to think I shod. take no step in consequence of the late attack of Adams, but remain as I am quiet. A further attack on me of the violent kind if not supported by proof cannot otherwise than injure them. Shod. however the subject come before the H. of R. I am of opinion my friends shod. unite in a call for the charge agnst me &ca and promote otherwise so far as depends on them in any form most elegible to the other party an enquiry. The late outrage if they do not go further, must appear intemperate & dishonorable. And if they go further I think it will appear worse, for it will make the subject better understood by the people. For me to come forward will place me in some degree in the attitude of an assailant, I mean by calling on Adams in any form, and circumstanc’d as the countries are make me appear as fighting the cause of France agnst my own country. It will be proper I think, that such a coloring to the adverse party however unjustly in fact shod. be avoided. This is idea wh. I suggest for consideration only. we are taught to expect you home soon wh. personally I sincerely wish. You have doubtless weighed it in a publick view, and so far as it is likely to secure you personally the friendly salutations wh. a host of saints never fail to greet you with, do what you will. Believe me sincerely yr. friend & servant
        